Citation Nr: 1129969	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO denied entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

In June 2008, the Veteran testified before the undersigned at the RO. A transcript of the hearing is associated with the claims file.

In January 2009, the Board denied the claim for entitlement to service connection for bipolar disorder and remanded the claim for entitlement to service connection for PTSD.  In a December 2010 memorandum decision, the Court vacated the Board's decision denying entitlement to service connection for bipolar disorder.  In a January 2011 decision, the Board granted entitlement to service connection for PTSD.  The Board notes that the grant of entitlement to service connection for PTSD does not render moot the issue of entitlement to service connection for bipolar disorder.   

In June 2011, the Veteran's attorney submitted additional evidence with a waiver of initial RO review.


FINDING OF FACT

The Veteran's (PTSD with) bipolar disorder is related to an in-service assault.




CONCLUSION OF LAW

Bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

However, as the Board is granting the only claim being decided herein, for entitlement to service connection for bipolar disorder, that claim has been substantiated and there are no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has been diagnosed with bipolar disorder.  The Court vacated the Board's decision because it did not provide an adequate statement of reasons or bases for concluding that the Veteran was not entitled to a VA examination as to the etiology of his bipolar disorder.  The Court faulted the Board for not discussing a January 1964 service treatment record (STR) that indicated that the Veteran complained of nervousness while seeking treatment for stomach pains.  The Court also noted VA treatment notes indicating that the Veteran's bipolar disorder was longstanding.

In August 2005, a VA psychiatrist indicated that she believed the Veteran had longstanding problems with bipolar illness, and other VA treatment notes similarly characterize the Veteran's bipolar disorder as longstanding.  In connection with the claim for entitlement to service connection for PTSD, a VA psychologist, in a September 2009 opinion and December 2009 addendum, indicated that the Veteran had PTSD due to a claimed in-service personal assault.  The psychologist gave a detailed explanation of the reasons for this conclusion, including the January 1964 STR indicating nervousness as well as an October 1963 STR indicating hives with no history of allergy or recent medications, which, according to a VA staff psychiatrist that the psychologist consulted with, could have indicated the hives were caused by emotional stress.  In granting service connection for PTSD, the Board accepted that this opinion could be evidence that the claimed in service assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011) (under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated).

In addition, as noted, the Veteran's attorney submitted additional pertinent evidence in June 2011.  This evidence consisted of a May 2011 letter from Dr. Maloof which contained a detailed review of the evidence of record including the in-service assault and indicated that the Veteran's bipolar disorder was likely related to the in-service assault (although the letter focused on the severity of the bipolar disorder).  While Dr. Maloof did not give a detailed explanation of  his reasons for his conclusion, his accurate review of the relevant evidence warrants some consideration by the Board of this conclusion on the dispositive issue in this case.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Moreover, there is no contrary medical opinion in the evidence of record.

Given the competent medical evidence of bipolar disorder, an in-service assault, and a nexus between the two, and the lack of contrary evidence, the weight of the evidence supports a grant of entitlement to service connection for bipolar disorder.  As such, the service-connected disability is reclassified to encompass PTSD with bipolar disorder.


ORDER

Service connection for (PTSD with) bipolar disorder is granted.  The grant is subject to the law and regulations governing the payment of benefits to include the rule against pyramiding.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


